Citation Nr: 0433234	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1968 to July 
1971.  He served in Vietnam for a year from September 1968 to 
September 1969.  His DD 214 shows that he earned the Vietnam 
Service Medal with 4 Bronze Service Stars, the National 
Defense Service Medal, Republic of Vietnam Campaign Medal, 
Combat Infantryman Badge (CIB), the Air Medal, the Army 
Commendation Medal, the Parachutist's Badge and Sharpshooter 
(rifle) awards.  Under prevailing regulations, certain legal 
and factual presumptions may be drawn as to his exposure to 
combat from these awards.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's available service records are very limited and 
do not include his 201 file.  Additionally, his service 
records show that while on active duty he was seen for an 
orthopedic problem at a VA facility, apparently in Houston.  
These records are also not in the file.

The veteran has give vague details of several stressors 
incidents while he was in Vietnam, but he has been unable to 
remember details which would permit the RO to verify these 
incidents.  However, there may be additional information 
available from the service records relating to his units, 
etc.; in order to determine the pertinent units, additional 
service information, presumably including some of that found 
in the 201 file, would appear to be necessary.

The veteran has reportedly been seen by VA physicians at 
various VA facilities for a variety of problems in at least 
the 1980s and 1990's, records from which are not in the file.  

It is unclear whether he has also been seen by private care-
givers over the years for his mental health problems, in 
which case these records would also be helpful.

Since service, the veteran has been incarcerated on at least 
three occasions, and at last contact with VA was still 
incarcerated.  

Although a recent VA examiner apparently had access to 
certain pertinent prison records at the time of or prior to 
his interview with the veteran, the report of his evaluation 
reflects that the records were removed before the veteran was 
present.  The contents of these are not known and the records 
are not part of his current file.

The veteran has himself stated that he started using drugs 
while in Vietnam.  The current VA examination report notes 
that drugs have had an impact on his current psychiatric 
problems.  The examiner also noted that the long-term periods 
of incarceration have had an impact on the veteran's 
psychiatric status.  However, the relative cause-and-effect 
of incarceration and/or polysubstance abuse remains unclear, 
certainly as it relates to any current diagnosis, and whether 
or not the current psychiatric problems are in any way 
attributable to service. 

Finally, on recent VA examination, the examiner felt that the 
veteran exhibited some signs of PTSD, but that a diagnosis of 
PTSD could not be made.  However, because of the prison 
circumstances, additional testing was not undertaken.  It is 
unclear whether this testing may have been already done under 
prison auspices, or whether such could be somehow mutually 
undertaken buy VA and/or institutional authorities if it 
would be helpful to the claim.

The Board appreciates the correspondence submitted from 
numerous members of the veteran's family who have written to 
detail his pre-service, in-service and post-service 
situations, manifestations and problems.  In essence, their 
correspondence indicates that before service, he was fun-
loving, stable and level headed and did well in school.  When 
he came back from Vietnam, he was easily startled, distant, 
and as it turned out, on drugs.  His mother has stated that 
on repeated occasions, she heard him scream out the names of 
men and orders in his sleep.  He developed insomnia, pacing, 
paranoia, a quick temper and other symptoms.  She verified 
that he had been in and out of VA facilities for these 
symptoms (records for which are not in the file).  He had 
been divorced three times and finally, his illness put him in 
jail and then  prison.  

During the course of the current appeal, regulations have 
been revised which place further obligations on VA to assist 
in development of the pertinent evidence.  

In this regard, the duty to assist is not a one way street, 
and the veteran himself is obligated to assist.  However, he 
is unable to recall certain details, and this may well be a 
manifestation of a mental health problem.  In any event, he 
is limited by his circumstances.  And moreover, many 
pertinent and important records already identified have not 
been solicited.  Not to assist him further in an effort to 
try to develop what evidence is already identified would 
appear to be unnecessarily prejudicing his claim.

The Board recognizes that the veteran is incarcerated, and 
while he has some obligations to provide what he can in the 
way of evidence, it appears that additional assistance has 
should be given to provide otherwise available documentation 
that has already been well identified and could be pivotal to 
the case.  

And absent the post-service penal institution and VA records, 
it is difficult to determine the nature of his current 
problems, notwithstanding the limited examination undertaken 
by a VA physician while he was incarcerated

Accordingly, in order to obtain the best available evidence 
in this case, and to preserve the veteran's due process, the 
case must be remanded for the following actions:

1.  The RO should obtain all service 
medical and personnel records to include 
the veteran's 201 file.  It should also 
obtain VA clinical records (apparently in 
Houston) for the period of time when the 
veteran was in service.

2.  The RO should then obtain 
verifications with an associated detailed 
report of the units in which the veteran 
served, their locations and activities, 
etc., during the year he was in Vietnam.  
In this regard, the RO should provide all 
documentation made available by the 
service department to include the 201 
file information, and the veteran should 
be asked to provide any additional 
information he may have in that regard.  
His family (and friends or service 
comrades, from whom he may wish to 
solicit statements), may also be able to 
provide documentation as to locations, 
etc., from correspondence and other 
communications contemporaneous to his 
Vietnam service.

3.  All of the veteran's post-service VA 
treatment records should be obtained and 
added to the claims file.  It is not 
clear those facilities other than Houston 
where he was seen, but he and/or his 
family, including his mother, maybe able 
to identify them more precisely so that a 
responsible search for the records may be 
undertaken.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has been seen and/or 
evaluated for any psychiatric problems 
since service by private care-givers or 
in instructional settings, he should 
provide appropriate identification 
thereof, as well as a release for such 
records, and the RO should obtain them.  

This would certainly include all 
pertinent prison and jail records, for 
which the veteran should also be asked to 
provide his release, particularly 
psychiatric evaluations undertaken by any 
institution or elsewhere via the 
respective penal system(s) prior to 
sentencing or in any other circumstances.  
Again, he and his family may be able to 
assist in providing details to support 
the search for such records.

5.  After the evidence has been collected 
to the extent possible, the veteran's 
case should be reviewed by a psychiatrist 
who has not previously evaluated him to 
determine, if possible, the nature and 
extent of all current psychiatric 
disability, and the probable etiology 
thereof.  The examiner should 
specifically opine as to the 
relationship, and in what context, the 
veteran's Vietnam experiences may have 
played in any portion of his mental 
health problems.  All evidence should be 
made available to the examiner prior to 
evaluating the case.  It is probable that 
this evaluation can be done without 
further access to the veteran, but if 
necessary, an interview should be 
attempted to assist in obtaining a 
definitive diagnosis and other answers.

6.  The RO should then readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


